United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Pine Knot, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0673
Issued: September 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 5, 2019 appellant, through counsel, filed a timely appeal from a January 2,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the January 2, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right foot fracture
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On March 1, 2018 appellant, then a 39-year-old medical records technician, filed a
traumatic injury claim (Form CA-1) alleging that at 10:00 a.m. on November 27, 2017 she
experienced the onset of severe right foot pain when escorting inmates to and from a mobile “MRI
truck” while in the performance of duty. In a March 7, 2018 statement, she noted that she had
initially attributed her right foot pain to gout, a possible side effect of a recently prescribed diuretic.
Appellant’s attending physician later diagnosed a stress fracture of the right second metatarsal.
In support of her claim, appellant submitted chart notes signed by Jennifer West, a nurse
practitioner, dated from November 27, 2017 to February 9, 2018. Ms. West noted that
November 27, 2017 x-rays had been negative for fracture, while x-rays reviewed on December 11,
2017 demonstrated a displaced second metatarsal fracture.
In reports dated February 6 and March 8, 2018, Dr. Tracy A. Pesut, a Board-certified
orthopedic surgeon, obtained x-rays of the right foot which demonstrated a mildly angulated stress
fracture of the second metatarsal neck, hammering of the second and third toes, and a hallux valgus
deformity. She diagnosed a right second metatarsal stress fracture with malunion, and right
metatarsalgia.
In a development letter dated March 19, 2018, OWCP informed appellant that the evidence
of record did not establish the November 27, 2017 incident as factual or that work factors had
caused the claimed right foot injury. It advised her of the type of factual and medical evidence
needed and provided a questionnaire for her completion. OWCP afforded appellant 30 days to
provide the necessary information.
In response, appellant submitted a March 26, 2018 statement contending that she had not
realized the metatarsal fracture had been work related until a February 28, 2018 meeting with an
employing establishment safety official. She also submitted December 11, 2017 and January 30,
2018 x-rays which demonstrated an angulated fracture of the right second metatarsal.
By decision dated May 4, 2018, OWCP denied the traumatic injury claim finding that the
evidence of record did not establish that the November 27, 2017 incident had occurred as alleged.
On May 18, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. At the hearing, held October 19, 2018, counsel contended that
appellant had sustained an occupational condition due to frequent prolonged walking in the
performance of duty, rather than a traumatic injury caused by a single incident on
November 27, 2017. Appellant noted that she had returned to work intermittently in July 2018,
but could not continue as fixation screws had bent or broken. She underwent revision surgery on
September 26, 2018. Appellant also submitted additional medical evidence.
On April 18, 2018 Dr. Pesut performed a right second metatarsal osteotomy with plate and
screw fixation, right third metatarsal Weil osteotomy, a right Lapidus bunion correction with screw
2

fixation, and right calcaneal autograft. In a May 3, 2018 report, she noted good postsurgical
progress.
In a report dated May 31, 2018, Dr. Pesut noted that the second metatarsal fracture and
surgical correction were “related to [appellant’s] work activities,” but that the bunionectomy and
third metatarsal procedures were not occupationally related. In a July 5, 2018 report, she opined
that the second metatarsal fracture “occurred at work.”
In an August 16, 2018 report, Dr. Pesut obtained x-rays which demonstrated broken
fixation screws. She opined that appellant had sustained the second metatarsal fracture at work,
with consequential third metatarsalgia from the second metatarsal malunion.
In a letter dated August 27, 2018, Dr. Pesut opined that appellant had sustained a right
second metatarsal stress fracture at work due to prolonged walking and standing in required
footwear. The malunion increased pressure on the great toe and third toe which caused pain with
weight bearing and necessitated an osteotomy. Dr. Pesut corrected the nonoccupational hallux
valgus deformity to prevent “impingement on the second toe and difficulty with healing.”
In a September 14, 2018 report, Dr. Ryan L. Dabbs, a Board-certified orthopedic surgeon,
recommended surgical revision of the Lapidus bunion correction due to nonunion and broken
fixation hardware.
Appellant also provided an undated letter and additional chart notes from Ms. West.
In a November 1, 2018 statement, the employing establishment noted that appellant had
been required to personally escort inmates “many miles” to and from medical units during
lockdown incidents.
By decision dated January 2, 2019, an OWCP hearing representative affirmed the May 4,
2018 decision as modified finding that appellant had established that the claimed employment
events occurred as alleged. She indicated that, although appellant initially filed a traumatic injury
claim, her testimony was sufficient as to her duties over time to change the complexion of the
claim to occupational in nature. However, the claim remained denied because the medical
evidence of record failed to establish that the accepted employment factors caused appellant’s
diagnosed stress fracture or other right foot conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

C.B., Docket No. 18-0071 (issued May 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (issued 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by employment
factors or incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right foot
fracture causally related to the accepted factors of her federal employment.
Appellant submitted a series of reports from Dr. Pesut asserting that prolonged standing
and walking in the performance of duty had caused the right second metatarsal fracture. The Board
has held that a medical report is of limited probative value regarding causal relationship if it does
not contain medical rationale explaining how a given medical condition was related to employment
factors.11 Without medical reasoning explaining how the accepted employment activities caused
or contributed to appellant’s diagnosed conditions, Dr. Pesut’s reports are insufficient to establish
appellant’s claim.12

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

C.B., supra note 4; K.M., Docket No. 15-1660 (issued September 16, 2016); Delores C. Ellyett, 41 ECAB
992 (1990).
7

E.M., Docket No. 18-0275 (issued June 8, 2018).

8

A.M., Docket No. 18-0685 (issued October 26, 2018).

9

E.V., Docket No. 18-0106 (issued April 5, 2018).

10

A.M., Docket No. 18-1748 (issued April 24, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

C.B., supra note 4; see Y.D., Docket No. 16-1896 (issued February 10, 2017).

12

Id.

4

In his September 14, 2018 report, Dr. Dabbs recommended surgical revision of the Lapidus
bunion correction previously performed on appellant’s right foot, however, he did not offer an
opinion relative to causal relationship. Medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.13
Appellant also submitted reports signed solely by Ms. West, a nurse practitioner. These
reports do not constitute competent medical evidence because a nurse practitioner is not considered
a “physician” as defined under FECA.14 Consequently, the medical findings and opinions of a
nurse practitioner will not suffice for purposes of establishing entitlement to compensation
benefits.15
On appeal counsel asserts that OWCP did not accord adequate weight to the medical
evidence of record. As explained above, appellant’s physicians did not provide sufficient medical
rationale to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right foot
fracture causally related to the accepted factors of her federal employment.

13

M.W., Docket No. 18-1624 (issued April 3, 2019); S.B., Docket No. 18-1296 (issued January 24, 2019).

14

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law);
20 C.F.R. § 10.5(t); see also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurse practitioners, and physical therapists are not competent to render a medical opinion under
FECA); K.S., Docket No. 18-0954 (issued February 26, 2019); K.W., 59 ECAB 271, 279 (2007).
15

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

